Per Curiam.
Whether there was a levy at all,, was a question properly left to the jury: and the fact, being found for the plaintiff, dispenses with the necessity of determining whether a levy of the effects in the room would have included effects in other parts of the building. If the direction was wrong in respect to that, it was without actual prejudice, and is not an assignable error. The finding disposes also'of the lien of the execution.
It is plain that the defendant was not entitled to an allowance for the payment to the landlord. But for the distress, followed immediately by. the sheriff’s seizure before rent had become due,' the assignee might have removed the goods without let or hindrance from any one — the object not being to elude the growing rent; and that they were detained on the premises till rent was incurred by an unlawful distress, and the sheriff’s seizure after the return day of the writ, could not justify the sheriff in paying, or the landlord in receiving. This .point also was properly disposed of.
Rule discharged and judgment on the verdict.